Citation Nr: 0823832	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The appellant	 had active duty for training with the Air 
National Guard of Tennessee from September 1976 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's appeal was previously before the Board in 
August 2005, at which time the Board rendered a decision 
denying reopening the appellant's claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  The appellant appealed that decision to the 
Court of Appeals for Veterans Claims (Court).  By decision 
issued in June 2007, the Court vacated the Board's August 
2005 decision and remanded the appellant's claim.  Although 
the Court found that the Board's analysis of the evidence was 
not in error, it held that the Board had erred in finding 
that VA's duty to notify under 38 U.S.C.A. § 5103(a) had been 
satisfied.  Although the Secretary sought to overcome any 
notice error by arguing the appellant had actual knowledge, 
this argument was not prevailing because the Court's 
attention was not directed to anything in the record 
demonstrating such actual knowledge.  Furthermore, the Court 
found that a review of the record shows that, although the 
appellant's claim to reopen was filed in November 2000, 
several documents VA sent to him contained the amended 
version of 38 C.F.R. § 3.156(a), which only applies to claims 
to reopen that were received on or after August 29, 2001.  
The Court found this to be sufficiently misleading to prevent 
the appellant from having a meaningful opportunity to 
participate in the adjudication of his claim.

Based upon the Court's decision, therefore, the Board finds 
that remand is necessary in order to provided notice 
compliant with 38 U.S.C.A. § 5103(a) on the veteran's claim 
to reopen for service connection.  As the Court noted, since 
the Board's last decision in August 2005, it issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements with respect to the 
content of notice for reopening claims.  After reviewing the 
notice letters already provided to the appellant, the Board 
finds that none of them are compliant with the additional 
notice requirements set forth in the Kent decision.

Furthermore, such notice must provide the appellant with the 
appropriate standard for new and material evidence relevant 
to his claim.  As the Court pointed out, the correct standard 
is that set forth in the version of 38 C.F.R. § 3.156(a) that 
was effective prior to August 29, 2001.  

Finally, the Board notes that the Statement of the Case and 
the Supplemental Statement of the Case failed to provide the 
veteran with the correct version of 38 C.F.R. § 3.156(a).  
Thus any subsequent adjudication of the appellant's claim to 
reopen must include the appropriate regulation relating 
thereto, which is the version of 38 C.F.R. § 3.156(a) 
effective prior to August 29, 2001.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice of the 
information and evidence necessary to 
reopen his claim, consistent with the 
holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Such notice should include the 
criteria set out in 38 C.F.R. § 3.156(a) 
effective prior to August 29, 2001.  

2.  Then, after having provided the veteran 
sufficient time to respond to the above 
notice, the appellant's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the 
appellant and his representative.  Such 
Supplemental Statement of the Case should 
include the pre-August 29, 2001, version of 
38 C.F.R. § 3.156(a) in the laws and 
regulations section.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




